                  Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 1 of 14



 1

 2
                                                                  HONORABLE RONALD B. LEIGHTON
 3

 4

 5

 6
                                        UNITED STATES DISTRICT COURT
 7                                     WESTERN DISTRICT OF WASHINGTON
                                                 AT TACOMA
 8

 9   JUDITH COLE, a single person; LOUISE)
     MICHAEL, a single person; DAVID     )
10   JOHNSON, a single person,           )                      NO. 3:18-CV-05182-RBL
                                         )
11
                            Plaintiffs,  )
12                                       )                      DEFENDANT KEYSTONE RV
                                         )                      COMPANY’S MOTION FOR
13                                   v.  )                      PROTECTIVE ORDER
                                         )
14   KEYSTONE RV COMPANY, LLC, a foreign )
15   business entity,                    )                      NOTE ON MOTION CALENDAR:
                                         )                      FRIDAY, FEBRUARY 22, 2019
16                         Defendant.    )
                                         )
17                                       )
18
                              I.       INTRODUCTION AND REQUESTED RELIEF
19
                Defendant Keystone RV Company (“Keystone”) moves this Court for a protective order
20
     pursuant to Fed. R. Civ. P. 26(c). Keystone’s motion is focused on plaintiffs’ First Set of
21
     Interrogatories and Requests for Production to Keystone (“First Set”). 1 As set forth in their
22
     Amended Complaint, Plaintiffs’ proposed class is limited to consumers in Washington who
23
     purchased Keystone recreational vehicles in the last four years and suffered alleged economic
24
     damages. 2 Despite that limited allegation, a number of the plaintiffs’ interrogatories and document
25
     1
         Declaration of Joseph P. Corr (“Corr Decl.”), Ex. 1.
26   2
         Dkt. No. 5 at ¶¶ 1.1, 1.2.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                   CORR|DOWNS PLLC
     PROTECTIVE ORDER- 1                                                          100 WEST HARRISON STREET
                                                                                  SUITE N440
     NO. 3:18-cv-05182-RBL                                                        SEATTLE, WA 98119
                                                                                  206.962.5040
                Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 2 of 14



 1   requests in the First Set either have no geographic or temporal limits or have limitations which are

 2   not reasonable in light of the proposed class. For the reasons explained more fully below, Keystone

 3   requests the Court enter a protective order that provides the following relief:

 4            1.       Limiting the temporal scope of the information sought by plaintiffs in the discovery

 5   requests listed below to the last four years, or some other reasonable period of time consistent with

 6   the plaintiffs’ class allegations; and

 7            2.       Restricting the geographic scope of the discovery requests listed below to matters

 8   affecting consumers in the state of Washington rather than a nationwide basis.

 9                                         II.      STATEMENT OF FACTS

10            To date, plaintiffs have served Keystone with seven separate sets of discovery requests, all

11   of which were propounded during a less than two-month time period and some of which were

12   served within days of each other. 3 Plaintiffs served several sets of these discovery requests before

13   even receiving responses from Keystone to previously propounded sets of discovery. Combined,

14   these discovery requests include 17 interrogatories, 139 requests for production, and 61 requests

15   for admission. Many of the discovery requests from the multiple sets of discovery overlap. 4

16            Plaintiffs’ class allegations relate only to economic damages. However, the vast majority

17   of their requests in the First Set (and subsequent sets of discovery as well) seek information and

18   documents concerning personal injuries and undefined “health hazards.” Additionally, although

19   the putative class is limited to Washington consumers who purchased Keystone recreational

20   vehicles in the last four years, many of the interrogatories and requests for production in the First

21   Set contain no date or geographic limitations. Plaintiffs have refused to limit the time and scope

22

23   3
       Plaintiffs served their multiple sets of discovery as follows: (1) First Set of Interrogatories and Document Requests,
     on October 16, 2018; (2) Second Set of Interrogatories and Document Requests, on October 25, 2018; (3) First Set of
24   Requests for Admissions, on November 28, 2018; (4) Third Set of Document Requests, on November 30, 2018; (5)
     Fourth Set of Document Requests, on December 4, 2018; (6) Second Set of Requests for Admissions, on December
25   10, 2018; and (5) Fifth Set of Document Requests, on December 10, 2019.
     4
       Attached as Exhibit 2 to the Corr Decl. is a chart illustrating numerous instances of significant subject matter overlap
26   with respect to many of plaintiffs’ discovery requests.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                                  CORR|DOWNS PLLC
     PROTECTIVE ORDER- 2                                                                         100 WEST HARRISON STREET
                                                                                                 SUITE N440
     NO. 3:18-cv-05182-RBL                                                                       SEATTLE, WA 98119
                                                                                                 206.962.5040
                Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 3 of 14



 1   of these discovery requests. Notably, plaintiffs have not yet certified their class or met their burden

 2   to show how the overly broad discovery is likely to provide substantiation of their class allegations.

 3            Keystone served its responses and objections to the First Set on December 14, 2018. On

 4   January 3, 2019, the parties participated in a telephone conference to discuss several discovery

 5   issues. Plaintiffs’ counsel failed to identify any specific discovery responses plaintiffs wished to

 6   discuss in advance of that call. During the conference, plaintiffs’ counsel expressed general

 7   concerns about Keystone’s responses and objections to the First Set, but did not address any

 8   specific discovery requests or deficiencies. However, counsel promised to provide a written

 9   explanation of plaintiffs’ position so that Keystone could properly respond and attempt to resolve

10   any discovery disputes. Plaintiffs’ counsel did not provide an explanation until January 29, 2019. 5

11            Upon receipt of plaintiffs’ counsel’s January 29, 2019 letter, which identified for the first

12   time the specific discovery responses at issue, defense counsel conferred with Keystone regarding

13   its responses and whether supplementation was appropriate. Counsel for Keystone was prepared

14   to address plaintiffs’ concerns and discuss supplementing certain responses during a subsequent

15   discovery conference. 6 After conferring on the issue, the parties agreed to schedule a discovery

16   conference regarding Keystone’s responses to the First Set to occur on February 12, 2019. 7

17   Unfortunately, before that conference could take place, plaintiffs filed a motion to compel

18   concerning Keystone’s responses to the First Set late in the night on February 7, 2019 – five days

19   before the scheduled meet and confer conference. 8 Although Keystone had hoped the parties could

20   resolve or at least limit the scope of any discovery disputes during the February 12th conference

21   and thus avoid having to file the present motion, plaintiffs’ premature filing of their motion to

22   compel has necessitated the filing of this motion.

23            Although Keystone’s motion is focused only on the First Set, a resolution of this motion

24
     5
       Corr Decl., Ex. 3.
25   6
       Corr Decl. at ¶ 5.
     7
       Corr Decl., Ex. 4.
26   8
       See Dkt. No. 40.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                    CORR|DOWNS PLLC
     PROTECTIVE ORDER- 3                                                           100 WEST HARRISON STREET
                                                                                   SUITE N440
     NO. 3:18-cv-05182-RBL                                                         SEATTLE, WA 98119
                                                                                   206.962.5040
                  Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 4 of 14



 1   may provide guidance to the parties as to the later sets of discovery requests that suffer from the

 2   same deficiencies as the First Set—an overly broad scope with no geographic and/or date

 3   limitation. Keystone anticipates that a Court order on this subject could eliminate the need for

 4   additional motions and/or protective orders.

 5                                         DISCOVERY REQUESTS AT ISSUE

 6   A.         Plaintiffs’ Discovery Requests With no Geographic or Temporal Limits.
 7
                Request for Production No. 16 seeks copies of all consumer complaints (not lawsuits)
 8
     which allege the presence of mold or mildew in a Keystone RV. 9 The request is not restricted to
 9
     consumers in Washington and contains no date limitations whatsoever. As written, the request is
10
     not proportional with the needs of the case and seeks irrelevant information. A literal interpretation
11
     of RFP No. 16 would require Keystone to search for and produce every single document that
12
     mentions or references a consumer comment regarding mold or mildew in an RV, regardless of
13
     when or where the communication or claim was submitted. This would necessarily include
14
     warranty claims in states other than Washington, as well as in Canada, where Keystone also sells
15
     its products. This request might also arguably require production of warranty claims from other
16
     countries outside of the United States.        The burden of production would be substantial. For
17
     example, Keystone estimates that in 2018 alone it received approximately 260,000 warranty
18
     claims. Plaintiffs’ discovery request would require a manual review of all those claims (and
19
     voluminous related records) to locate even potentially responsive documents. Keystone would
20
     have to review similar records for earlier years.
21
                Keystone objected to this request as overly broad, unduly burdensome, and because it
22
     contained no date or time limitations. Keystone also provided a detailed explanation about why
23
     an unlimited request such as this was burdensome and not proportional to the needs of the case. 10
24

25   9
         See Corr Decl., Ex. 1 at p. 26.
     10
          Id. at p. 27.
26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                   CORR|DOWNS PLLC
     PROTECTIVE ORDER- 4                                                          100 WEST HARRISON STREET
                                                                                  SUITE N440
     NO. 3:18-cv-05182-RBL                                                        SEATTLE, WA 98119
                                                                                  206.962.5040
                  Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 5 of 14



 1   In response, plaintiffs flatly refused to limit the scope of this request. 11 Plaintiffs’ counsel offered

 2   no explanation as to why these documents would be relevant or within the scope of discovery

 3   related to plaintiffs’ claims which are based on a putative class limited to Washington. The Court

 4   should limit the scope of this discovery request to responsive documents related to Washington

 5   consumers who have submitted complaints in the last four years. 12

 6   B.       Plaintiffs’ Discovery Requests That Cover a 10-Year Time Period But Have No
              Geographic Limitation.
 7
              A number of plaintiffs’ interrogatories and requests for production cover a ten-year time
 8
     period without any limitation to consumers in Washington. In response to Keystone’s request that
 9
     plaintiffs limit the scope of these discovery to consumers in Washington over the last four years,
10
     plaintiffs refused to restrict either the time-period or scope of the requests. Keystone requests the
11
     Court limit the following interrogatories and requests for production to plaintiffs’ proposed class
12
     by restricting the scope of the requests to Washington consumers over the last four years:
13

14            •        Interrogatory No. 5 (list every lawsuit filed against the company in the last 10 years
     “where Keystone was named a defendant and a plaintiff alleged that a respiratory illness was
15
     caused or made worse by occupying a Keystone RV”); 13
16

17            •        Interrogatory No. 11 (describe “all actions taken by Keystone in the last ten (10)
     years, to prevent the risk of health hazards to consumers associated with living in a Keystone RV”);
18

19            •        RFP No. 5 (produce all documents Keystone “created in the last ten years which
     inform consumers with a history of respiratory problems that they should not buy or occupy of
20
     Keystone RVs.”);
21

22
     11
        See Corr Decl., Ex. 2 at p. 10.
23   12
        Some of plaintiffs’ subsequent discovery requests in their second, third, fourth, and fifth set of interrogatories and
     requests for production are similarly worded and contain no date and geographic limitations.
24   13
        Plaintiffs apparently contend every lawsuit filed against Keystone is relevant to their claims made under the
     Washington Consumer Protection Act (“CPA”). This argument misses the mark. The Washington Consumer
25   Protection Act (“CPA”) does not bring every action by Keystone within its scope. Instead, on its face it applies to
     trade or commerce which “directly or indirectly affects the people of the state of Washington.” See RCW §19.86.10.
26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                                 CORR|DOWNS PLLC
     PROTECTIVE ORDER- 5                                                                        100 WEST HARRISON STREET
                                                                                                SUITE N440
     NO. 3:18-cv-05182-RBL                                                                      SEATTLE, WA 98119
                                                                                                206.962.5040
                  Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 6 of 14



 1            •        RFP No. 6 (all documents which “reference each lawsuit” identified in response to
 2   Interrogatory No. 5);

 3            •        RFP No. 13 (all documents Keystone created or received in the last 10 years “which
 4   refer to Keystone’s efforts to eliminate or reduce moisture intrusion in Keystone RV’s”); 14

 5            •        RFP No. 14 (all documents Keystone created or received in the last 10 years “which
 6   refer to Keystone’s efforts to minimize or reduce the development of mold and mildew …”);

 7            •        RFP No. 15 (all documents Keystone created or received within the last 10 years
 8   which “refer to Keystone’s efforts to minimize or reduce formaldehyde in Keystone RVs”);

 9            •        RFP No. 17 (all documents Keystone created or received in the last 10 years which
10   “refer in whole or part to moisture intrusion in RVs as a cause of respiratory illness”);

11            •        RFP No. 18 (all documents Keystone created or received in the last 10 years which
12   “refer in whole or part to mold and mildew as a cause of respiratory illness”);

13            •        RFP No. 19 (all documents Keystone created or received in the last 10 years which
14   “refer in whole or part to formaldehyde as a cause of respiratory illness”);

15            •        RFP No. 20 (“all class action complaints filed in the last 10 years by or on behalf
16   of one or more consumers alleging a personal injury [against] Keystone…”); 15

17            •        RFP No. 21 (all documents Keystone created or received in the last 10 years which
18   “describe any of the health risks to consumers” described in response to Interrogatory No. 8);

19            •        RFP No. 22 (all documents Keystone created or received in the last 10 years which
20   “contain or refer to scientific or medical research regarding the health risks to consumers of

21   ‘prolonged occupancy’”);

22

23

24   14
        Keystone also objected to this request as vague and overly broad because it is unclear what plaintiffs mean by the
     phrase “efforts to eliminate or reduce moisture intrusion.” The Court should also require plaintiffs to more precisely
25   explain this phrase.
     15
        As written, this request is not limited to the types of claims that plaintiffs assert here. This discovery request
26   arguably includes products liability actions and any other type of actions involving a personal injury.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                               CORR|DOWNS PLLC
     PROTECTIVE ORDER- 6                                                                      100 WEST HARRISON STREET
                                                                                              SUITE N440
     NO. 3:18-cv-05182-RBL                                                                    SEATTLE, WA 98119
                                                                                              206.962.5040
                  Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 7 of 14



 1            •        RFP No. 23 (all documents Keystone created or received in the last 10 years which
 2   “contain or refer to or contain statistical analysis regarding the health risks to consumers of

 3   ‘prolonged occupancy’”);

 4            •        RFP No. 24 (all documents and consumer reports (not lawsuits) you have received
 5   in the last 10 years which “complain of adverse health effects from the ‘prolonged occupancy’ of

 6   Keystone RVs”);

 7            •        RFP No. 25 (all documents Keystone has created or received in the last 10 years
 8   which “are, or refer to, lawsuits by consumers which complain of adverse health effects of living

 9   in a Keystone RV”); 16

10            •        RFP No. 26 (all documents Keystone has created or received in the last 10 years
11   “which are, or refer to complaints received by a governmental agency, reporting adverse health

12   effects to consumers related to occupying a Keystone RV”);

13            •        RFP No. 27 (all documents Keystone created or received in the past 10 years
14   “relating to the presence or absence of ventilation systems as a means of eliminating or reducing

15   health hazards to consumers”);

16            •        RFP No. 28 (all documents Keystone has created or received in the last 10 years
17   “which refer to adverse health effects from living in a Keystone RV”);

18            •        RFP No. 29 (all claims (not lawsuits) Keystone has received from consumers in the
19   last 10 years “alleging moisture intrusion in a Keystone RV”); 17

20            •        RFP No. 30 (all complaints Keystone has “received from consumers in the last 10
21   years reporting slow service of warranty claims related to moisture intrusion in a Keystone RV”);

22

23

24
     16
        In addition to other objections, this request as drafted appears to call for documents protected by the attorney-client
25   privilege and/or work product doctrine.
     17
        The scope of this request is overly broad. As written, this request would include every consumer complaint about
26   a water leak in a Keystone RV —nationwide—in the last 10 years.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                                  CORR|DOWNS PLLC
     PROTECTIVE ORDER- 7                                                                         100 WEST HARRISON STREET
                                                                                                 SUITE N440
     NO. 3:18-cv-05182-RBL                                                                       SEATTLE, WA 98119
                                                                                                 206.962.5040
                Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 8 of 14



 1          •       Request for Production No. 31 (all complaints (not lawsuits) Keystone “has
 2   received from consumers in the last 10 years, reporting unresponsive service of warranty claims

 3   related to moisture intrusion in a Keystone RV”);

 4          •       Request for Production No. 32 (all documents which “reference any lawsuit filed
 5   against Keystone RV in the last 10 years, which alleged unresponsive service of warranty claims

 6   related to moisture intrusion in a Keystone RV”);

 7          •       Request for Production No. 33 (all warranty claims you have received from
 8   consumers in the last 10 years, “alleging the development of mold and mildew in a Keystone RV”);

 9          •       Request for Production No. 34 (all complaints (not lawsuits) Keystone received
10   from consumers in the last 10 years, “reporting slow service of warranty claims related to the

11   development of mold and mildew in a Keystone RV”);

12          •       Request for Production No. 35 (all complaints (not lawsuits) Keystone received
13   from consumers in the last 10 years “reporting unresponsive service of warranty claims related to

14   the development of mold and mildew in a Keystone RV);

15          •       Request for Production No. 36 (all documents which reference any lawsuit filed
16   against Keystone in the last 10 years “which alleged unresponsive service of warranty claims

17   related to the development of mold and mildew in a Keystone RV”);

18          •       Request for Production No. 37 (all warranty claims (not lawsuits) Keystone has
19   received from consumers in the last 10 years, “alleging the development of a respiratory illness by

20   one occupying a Keystone RV”);

21          •       Request for Production No. 38 (all complaints (no lawsuits) Keystone has received
22   from consumers in the last 10 years “reporting slow service of warranty claims related to the

23   development of a respiratory illness by one occupying a Keystone RV”);

24          •       Request for Production No. 39 (all complaints (not lawsuits) Keystone has received
25   in the last 10 years “reporting unresponsive service of warranty claims related to the development

26   of respiratory illness by one occupying a Keystone RV);

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                 CORR|DOWNS PLLC
     PROTECTIVE ORDER- 8                                                        100 WEST HARRISON STREET
                                                                                SUITE N440
     NO. 3:18-cv-05182-RBL                                                      SEATTLE, WA 98119
                                                                                206.962.5040
                    Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 9 of 14



 1              •        Request for Production No. 40 (all documents which reference any lawsuit filed
 2   against Keystone in the last 10 years “which alleged unresponsive service of warranty claims

 3   related to a respiratory illness”); and

 4              •        Request for Production No. 42 (all documents created or received by Keystone in
 5   the last 10 years “which report the death of a person who was occupying or had occupied, a

 6   Keystone RV”).

 7   C.         Plaintiffs’ Discovery Requests That are Limited to Washington Consumers but Cover
                a 10-year Time Period.
 8
                Plaintiffs also propounded a number of requests for production that seek information about
 9
     Washington consumers, but cover a 10-year time period. That time period goes well beyond the
10
     scope of plaintiffs’ proposed class (Washington consumers who purchased Keystone recreational
11
     vehicles in the last four years). The objectionable requests that fall under this description are RFP
12
     No. 3 (all documents within the last 10 years which “contain a report” of a respiratory illness by
13
     any person in Washington while they occupied a Keystone RV”) 18 and RFP No. 4 (all documents
14
     containing a response by Keystone to any person in Washington who reported a respiratory illness
15
     while occupying a Keystone RV).
16
                                                 III.     CERTIFICATION
17
                Pursuant to Fed. R. Civ. P. 26(c)(1), Keystone certifies it made a good faith attempt to
18
     confer with plaintiffs in an effort to resolve this dispute without court action. As explained above,
19
     this Motion was necessitated by plaintiffs’ decision to file a motion to compel five days before the
20
     parties were scheduled to meet and confer on the subject of Keystone’s responses to the First Set.
21
                                               IV.      ISSUE STATEMENT
22
                 Whether the Court should enter a protective order narrowing the scope of the above-
23
     referenced discovery requests as set forth above.
24

25

26   18
          This request is a subset and duplicative of Request for Production No. 37.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                        CORR|DOWNS PLLC
     PROTECTIVE ORDER- 9                                                               100 WEST HARRISON STREET
                                                                                       SUITE N440
     NO. 3:18-cv-05182-RBL                                                             SEATTLE, WA 98119
                                                                                       206.962.5040
             Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 10 of 14



 1                                 V.      EVIDENCE RELIED UPON

 2          Keystone relies upon the pleadings and documents on file with the Court as well as the

 3   Declaration of Joseph P. Corr, including the exhibits attached thereto.

 4                         VI.     LEGAL AUTHORITY AND ARGUMENT

 5   A.     Court Has Broad Discretion on Motion for Protective Order.

 6          A court may issue a protective order “to protect a party or person from annoyance,

 7   embarrassment, oppression, or undue burden or expense.”            Fed. R. Civ. P. 26(c); Reza v.

 8   Pearce, 806 F.3d 497, 508 (9th Cir. 2015). Good cause for protective relief exists when, as here,

 9   the party establishes that complying with the discovery would be oppressive, unduly burdensome,

10   expensive, or unlikely to promote resolution of the case. Where good cause exists, a court may

11   fashion protective relief in various ways, including “forbidding inquiry into certain matters, or

12   limiting the scope of disclosure or discovery to certain matters.” Fed. R. Civ. P. 26(c)(1)(D).

13          Similarly, “[d]istrict courts have broad discretion to control the class certification process,

14   and [w]hether or not discovery will be permitted … lies within the sound discretion of the trial

15   court.” Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009). Discovery

16   disputes in putative class action lawsuits present a unique scenario insofar as “the plaintiff bears

17   the burden of advancing a prima facie showing that the class action requirements of Fed. R. Civ.

18   P. 23 are satisfied or that discovery is likely to produce substantiation of the class

19   allegations.” Mantolet v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985). Plaintiffs must show “that

20   discovery measures will ‘produce persuasive information substantiating the class action

21   allegations.”’ Id. at 1425 (citation omitted).    In its discretion, a court may elect to “limit

22   such discovery to class certification issues.” Lieberg v. Red Robin, Inc., No. C15-1242-TSZ, 2016

23   WL 1588381 (W.D.W.A. April 20, 2016) citing Armstrong v. Davis, 275 F.3d 849, 873 n.28 (9th

24   Cir. 2001), abrogated on other grounds by Johnson v. California, 543 U.S. 499 (2005).

25          The risk of abusive discovery practices is particularly acute in cases such as this one,

26   involving a purported regional class, extensive chains of distribution, many third-party actors such

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                   CORR|DOWNS PLLC
     PROTECTIVE ORDER- 10                                                         100 WEST HARRISON STREET
                                                                                  SUITE N440
     NO. 3:18-cv-05182-RBL                                                        SEATTLE, WA 98119
                                                                                  206.962.5040
             Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 11 of 14



 1   as dealers, and very large quantities of documents. “In such complex litigation, discovery must be

 2   ‘carefully controlled.”’ Dolgow v. Anderson, 53 F.R.D. 661, 664 (E.D.N.Y. 1971) (citation

 3   omitted). “[W]here the plaintiffs fail to make even a prima facie showing of Rule 23’s

 4   prerequisites...the burden is on the plaintiff to demonstrate that discovery measures are likely to

 5   produce persuasive information substantiating the class action allegations.” Doninger v. Pac.

 6   N'west Bell, Inc., 564 F.2d 1304, 1313 (9th Cir. 1977)(citation omitted).

 7   B.     Plaintiffs’ Discovery requests Listed Above Are Not Proportional to the Needs of This
            Case, Especially Prior to Class Certification.
 8
            Fed. R. Civ. P. 26(b)(1) expressly directs a court to consider the proportionality of proposed
 9
     discovery, which is to be evaluated in light of “the importance of the issues at stake in the action,
10
     the amount in controversy, the parties’ relative access to relevant information, the parties’
11
     resources, the importance of the discovery in resolving the issues, and whether the burden or
12
     expense of the proposed discovery outweighs its likely benefit.” Id. In determining what is
13
     “relevant” and “proportional,” the district court must consider “the importance of the issues at
14
     stake in the action, the amount in controversy, the parties’ relative access to relevant information,
15
     the parties’ resources, the importance of the discovery in resolving the issues, and whether
16
     the burden or expense of the proposed discovery outweighs its likely benefit.” Id. “The court must
17
     limit discovery that is not proportional to the needs of the case.” Hancock v. Aetna Life Ins. Co.,
18
     321 F.R.D. 383, 390 (W.D. Wa. 2017). Additionally, courts may limit unreasonably cumulative,
19
     overly broad, unduly burdensome, or irrelevant discovery. Fed. R. Civ. P. 26(b)(2)(c).
20
     Accordingly, even when discovery has the potential to be relevant, the requesting party still must
21
     demonstrate its importance outweighs the burden or expense of production.
22
            Here, these factors weigh against allowing Plaintiffs to require Keystone to respond to
23
     plaintiffs’ discovery requests that seek information unrelated to the putative class. This information
24
     is simply not proportional to the needs of this case, which concerns a specific proposed class
25
     limited to consumers in Washington who purchased Keystone recreational vehicles in the last four
26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                   CORR|DOWNS PLLC
     PROTECTIVE ORDER- 11                                                         100 WEST HARRISON STREET
                                                                                  SUITE N440
     NO. 3:18-cv-05182-RBL                                                        SEATTLE, WA 98119
                                                                                  206.962.5040
                  Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 12 of 14



 1   years and suffered alleged economic damages. To require Keystone to review all of its files to

 2   find the information sought in the discovery requests listed above would require an unreasonably

 3   excessive amount of resources and time. At a minimum, Keystone would be required to pull

 4   customer service employees from their regular jobs to manually review all pre-authorizations, all

 5   attachments to those pre-authorizations, all notes submitted by any dealers around the country, all

 6   customer relationship management entries, and all attachments included with those customer

 7   relationship management entries, over the past ten years to look for responsive information.

 8   Keystone also provided plaintiffs with a detailed description of the burden these discovery

 9   requests would impose related to a search for electronic data, as set forth in its ESI objections.19

10   Despite these objections, Plaintiffs have refused to limit the scope of their discovery in any way.

11   C.         The Court Should Award Keystone Its Attorney’s Fees.

12              Fed. R. Civ. P. 26(c)(3) and 37(a)(5) authorizes the Court to award “reasonable expenses”
13   including attorneys’ fees in connection with a motion for protective order. Attorney’s fees are
14   appropriate here because Keystone made multiple good faith efforts to resolve the issues related
15   to these discovery requests, to no avail. Specifically, Keystone was prepared to address plaintiffs’
16   concerns and discuss supplementing certain responses during a subsequent discovery conference.
17   Unfortunately, plaintiffs prematurely filed a motion to compel five days prior to the scheduled
18   discovery conference, which said filing necessitated this motion. 20
19                                                  IV.       CONCLUSION
20              For the reasons stated above, Keystone requests that the Court grant its Motion for
21   Protective Order. A proposed form of Order detailing the specific relief requested is provided
22   herewith.
23

24

25
     19
          Corr Decl., Ex. 1 at pp. 2-5.
26   20
          See supra Keystone’s Statement of Facts at p.3, line 13 – p. 4, line 2.

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                     CORR|DOWNS PLLC
     PROTECTIVE ORDER- 12                                                           100 WEST HARRISON STREET
                                                                                    SUITE N440
     NO. 3:18-cv-05182-RBL                                                          SEATTLE, WA 98119
                                                                                    206.962.5040
           Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 13 of 14



 1        DATED: February 14, 2019

 2                                                CORR|DOWNS PLLC
 3

 4                                                 s/Joseph P. Corr
                                                  Joseph P. Corr, WSBA #36584
 5                                                100 W. Harrison. St., Ste. N440
                                                  Seattle, WA 98119
 6                                                jcorr@corrdowns.com
 7                                                Telephone: 206.962.5040

 8                                                JONES WALKER L.L.P.
 9

10                                                s/Ryan E. Johnson
                                                  Ryan E. Johnson (pro hac vice)
11                                                8555 United Plaza Blvd., 5th Floor
                                                  Baton Rouge, LA 70809
12                                                rjohnson@joneswalker.com
                                                  Telephone: 225.248.2080
13

14                                                Attorneys for Defendant Keystone
                                                  RV Company
15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                      CORR|DOWNS PLLC
     PROTECTIVE ORDER- 13                                            100 WEST HARRISON STREET
                                                                     SUITE N440
     NO. 3:18-cv-05182-RBL                                           SEATTLE, WA 98119
                                                                     206.962.5040
             Case 3:18-cv-05182-RBL Document 42 Filed 02/14/19 Page 14 of 14



 1
                                      CERTIFICATE OF SERVICE
 2
            I certify that on the date indicated below I caused a copy of the foregoing document to be
 3

 4   filed with the Clerk of the Court via the CM/ECF system. In accordance with their ECF

 5   registration agreement and the Court’s rules, the Clerk of the Court will send e-mail notification
 6   of such filing to the following persons:
 7

 8          Mr. Eugene N. Bolin, Jr.
            Law Offices of Eugene N. Bolin, Jr., P.S.
 9          144 Railroad Ave., Suite 308
            Edmonds, WA 98020
10          eugenebolin@gmail.com
11          Attorneys for Plaintiffs

12          Mr. Guy W. Beckett
            Berry & Beckett, PLLP
13          1708 Bellevue Ave.
            Seattle, WA 98122
14
            gbeckett@beckettlaw.com
15
            Mr. Richard DeJean
16          Law Offices of Richard F. DeJean
            PO Box 867
17          Sumner, WA 98390
18          rdejean@dejeanlaw.comcastbiz.net
            Attorneys for Plaintiffs
19

20          I affirm under penalty of perjury under the laws of the State of Washington and the United
21   States that the foregoing is true and correct to the best of my knowledge.
22          DATED this 14th day of February, 2019.
23

24
                                                        By/s/ Isabella Riddle
25
                                                         Isabella Riddle
26

     DEFENDANT KEYSTONE RV COMPANY’S MOTION FOR                                   CORR|DOWNS PLLC
     PROTECTIVE ORDER- 14                                                         100 WEST HARRISON STREET
                                                                                  SUITE N440
     NO. 3:18-cv-05182-RBL                                                        SEATTLE, WA 98119
                                                                                  206.962.5040
